DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 16, 2020 in which claims 1-5, 7-8 and 17-20 are presented for examination. Claims 6 and 9-16 have been withdrawn.

Election/Restrictions
Claims 6 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2022.
Applicant’s reply filed February 4, 2022 indicated that claims 1-8 were readable on elected Species 1. After a full review of Applicant’s disclosure, Claim 6 appears to be drawn to non-elected Species 2, because claim 6 recites, the second closure element as comprising a pocket enclosing the zipper, retaining element and the first enclosure element, which is disclosed in Applicant’s Specification at the bottom of page 5, in reference to figures 3 and 4. 
Therefore, claim 6 has been withdrawn from further consideration be the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Additionally, after a full review of Applicant’s disclosure claims 17-19 appear to drawn to the elected Species 1 and are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
Claims 7 and 8 each recites “further including at least one pair of complimentary snaps for selectively opening and closing said first closure element”, and Applicant’s Specification gives no clear description of the first closure element including at least one pair of complimentary snaps, as claimed. Applicant’s Specification at the top of page 5 discloses “a retaining element such as a first flap portion 16 of the garment…The flap 16 has a snap 18 which cooperates with a complimentary snap on the garment for selectively opening and closing the flap 16”, and further on page 5 “Figure 3 illustrates a closure element such as a pocket 20”, in which it appears that the retaining element includes the “at least one pair of complimentary snaps” and the first closure element is the pocket. Therefore, as disclosed the first closure element does not have at least one pair of complimentary snaps.
Claim 19 recites “further including the step of providing at least one pair of complementary snaps on said first closure element for selectively opening and closing said first closure element”, and Applicant’s Specification gives no clear description of the first closure element including at least one pair of complimentary snaps, as claimed. Applicant’s Specification at the top of page 5 discloses “a retaining element such as a first flap portion 16 of the garment…The flap 16 has a snap 18 which cooperates with a complimentary snap on the garment for selectively opening and closing the flap 16”, and further on page 5 “Figure 3 illustrates a closure element such as a pocket 20”, in which it appears that the retaining element includes the “at least one pair of complimentary .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites “The method as claim as claimed in 18, including”, which does not include additional limitations of the claim from which it depends, because claim 18 depends from itself.
Examiner notes: for purposes of examination, Examiner has interpreted claim 18 as depending from claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkowitz et al. (2013/0185841)[Berkowitz].
Regarding claim 1, Berkowitz teaches, A garment having a zipper for selectively opening and closing the garment (“FIGS. 1B and 1C are enlarged partial views of the article 100 of FIG. 1A, having a zipper securement system in open and closed (or unsecured and secured) positions, respectively”, [0015], therefore, 100 has 104 for selectively opening and closing 100, figures 1A and 1B, see also [0014]), said zipper having a slider portion and a tab attached to said slider portion (“The zipper closure 104 also includes a pull 108 that actuates a slider (hidden). The slider may be moved up or down along the zipper closure 104 (by gripper and moving the pull 108) to selectively engage and disengage the coils 106a, 106b”, [0014], therefore, 104 has a slider portion and 108 attached to the slider portion, figures 1A and 1B), said garment including a locking device for selectively securing said zipper in a closed position (100 includes 110/112 for selectively securing 104 in a closed position, [0015], figures 1A and 1B), said locking device comprising a retaining element for selectively retaining the slider portion of the zipper in a closed position, and a first closure element for enclosing the zipper and the retaining element therein when the zipper is in said closed position (110/112 comprises 112 for selectively retaining the slider portion of 104 in a closed 
Regarding claim 7, Berkowitz teaches, further including at least one pair of complimentary snaps for selectively opening and closing said first closure element (The flap 110 also includes securement means 120 such as hook-and-loop fasteners (commonly referred to VELCRO.TM.), mating buttons or snaps, or other elements to releasably fix the flap 110 to the opposite panel (in this case, panel 102a)”, [0015], therefore, 110 further includes at least one pair of 120 for selectively opening and closing 110, figures 1A and 1B).
Regarding claim 17, Berkowitz teaches, A method for selectively securing a zipper on a garment in a closed position (“FIGS. 1B and 1C are enlarged partial views of the article 100 of FIG. 1A, having a zipper securement system in open and closed (or unsecured and secured) positions, respectively”, [0015], therefore, a method for securing a zipper on 100 in a closed position is disclosed, figures 1A and 1B), said zipper having a slider portion and a tab attached to said slider portion (“The zipper closure 104 also includes a pull 108 that actuates a slider (hidden). The slider may be moved up or down along the zipper closure 104 (by gripper and moving the pull 108) to selectively engage and disengage the coils 106a, 106b”, [0014], therefore, 104 has a slider portion and 108 attached to said slider portion, figures 1A and 1B), said method including the steps; selectively retaining said slider portion of the zipper in a closed position on the garment by positioning a retaining element against said slider portion of said zipper for preventing movement of said slider portion of said zipper when said zipper is in said closed position; and enclosing said zipper and said retaining element in 
Regarding claim 19, Berkowitz teaches, further including the step of providing at least one pair of complementary snaps on said first closure element for selectively opening and closing said first closure element (The flap 110 also includes securement means 120 such as hook-and-loop fasteners (commonly referred to VELCRO.TM.), mating buttons or snaps, or other elements to releasably fix the flap 110 to the opposite .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz et al. (2013/0185841)[Berkowitz] in view of Steinberg et al. (7,827,619)[Steinberg].
Regarding claim 2, Berkowitz teaches, said zipper (104, [0014], figures 1A and 1B), said retaining element (112, [0015], figures 1A and 1B), and said first closure element (110, [0014], [0015], figures 1A and 1B), the zipper is in said closed position (104 is in a closed position, [0014], [0015], figures 1A and 1B).
Berkowitz fails to teach, further including a second closure element for enclosing said zipper, said retaining element, and said first closure element therein when the zipper is in said closed position.
Steinberg, a garment with a zipper and closure elements, Abstract, teaches, further including a second closure element for enclosing said zipper and said first closure element, therein when the zipper is in said closed position (“One end of a safety flap 14 is attached to the one side of the abdomen split 32 with sewing or the like... The safety flap 14 covers the zipper flap 12, when the snaps 44, 46, 48, 50 are engaged with each other”, Col 3 ln. 14-24, therefore, 14 for enclosing 16 and 12, therein when the 16 is in said closed position, figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the garment of Berkowitz with the second closure element as taught by Steinberg a safety closure that “provides an extra barrier for preventing the wearer from taking-off the removable resistant garment 1. The safety flap 14 also makes the wearer less aware that there is a zipper tab and a zipper flap, while laying on their back”, Col. 3 ln. 24-29.


Regarding claim 18, Berkowitz teaches, said zipper (104, [0014], figures 1A and 1B), said retaining element (112, [0015], figures 1A and 1B), and said first closure element (110, [0014], [0015], figures 1A and 1B), said zipper is in said closed position (104 is in a closed position, [0014], [0015], figures 1A and 1B).
Berkowitz fails to teach, including the further step of: enclosing said zipper, said retaining element, and said first closure element in a second closure element when said zipper is in said closed position.
Steinberg, a garment with a zipper and closure elements, Abstract, teaches, including the further step of: enclosing said zipper, said retaining element, and said first closure element in a second closure element when said zipper is in said closed position (“One end of a safety flap 14 is attached to the one side of the abdomen split 32 with sewing or the like... The safety flap 14 covers the zipper flap 12, when the snaps 44, 46, 48, 50 are engaged with each other”, Col 3 ln. 14-24, therefore, including the further step of: enclosing 16, and 12 in 14 when 16 is in said closed position, figures 1 and 2).

Regarding claim 20, the combined references teach, further including the step of providing at least one pair of complementary snaps on said second closure element for selectively opening and closing said second closure element (Steinberg, “A second male snap 44 is located below the first male snap 40 and a third male snap 46 is located above the first male snap 40. A second female snap 48 and a third female snap 50 are retained in the other end of the safety flap 14, such that they engage the second and third male snaps. Satisfactory results have been found using snaps, but other removable attachment devices could be used, such as hook and loop fasteners.  The safety flap 14 covers the zipper flap 12, when the snaps 44, 46, 48, 50 are engaged with each other”, Col. 3 ln. 14-28, therefore, a further step includes at least one pair of 48/44 and 50/46 for selectively opening and closing 14, figures 1 and 2).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (7,827,619)[Steinberg] in view of Mortimer (2018/0042310).
Regarding claim 1, Steinberg teaches, A garment having a zipper for selectively opening and closing the garment (“a removable resistant garment includes a garment 10, a zipper flap 12, a safety flap 14 and a rear mounted zipper 16”, Col. 2 ln. 47-49, 
Steinberg fails to teach, a first closure element for enclosing the zipper and the retaining element therein when the zipper is in said closed position.
Mortimer, a garment with a closure element, teaches, teaches, a first closure element for enclosing the zipper therein when the zipper is in said closed position (“Neckline 48 preferably comprises a neckline flap 50 to house the separating end 18 of body zipper 14 and to provide a place for the body zipper pull 28 to rest when the body zipper is closed. The neckline flap 50 helps to cover the top of the separating end of the body zipper 14, also known as the "top stop", thus protecting the neck of the garment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the garment of Berkowitz with the first closure element as taught by Mortimer in order to provide a closure element that “helps to cover the top of the separating end of the body zipper 14, also known as the 
"top stop", thus protecting the neck of the garment wearer from irritation from the zipper”, [0047], while “limit[ing] accessibility to the zipper by the infant”, [0047] and “also thus prevent[ing] the wearer from being able to undo the body zipper at the separating end”, [0047].
	The combined references teach, a first closure element for enclosing the zipper and the retaining element therein when the zipper is in said closed position (as combined above, 20 of Mortimer encloses 16 of Steinberg and 12 of Steinberg therein when 16 of Steinberg is in said closed position).
Regarding claim 2, the combined references teach, further including a second closure element for enclosing said zipper, said retaining element, and said first closure element therein when the zipper is in said closed position (Steinberg, “One end of a 
Regarding claim 3, the combined references teach, wherein said retaining element comprises a tab positioned against the slider portion of the zipper for preventing movement of the zipper when the zipper is in said closed position (Steinberg, “The zipper flap 12 is located, such that a toddler 100 or other individual wearing the garment 10 will not be able to move the zipper tab 38 to unzip the rear mounted zipper 16 without detaching the zipper flap 12”, Col. 3 ln. 12 is a tab positioned against the annotated slider portion of 16 for preventing movement of 16 when 16 is in the closed position, annotated figure 1).
Regarding claim 4, the combined references teach, wherein the first closure element comprises a pocket for enclosing said zipper and said retaining element therein when said zipper is in said closed position (as combined above, 50 of Mortimer is a pocket for enclosing 16 of Steinberg and 12 of Steinberg therein when 16 of Steinberg is in said closed position, here, Mortimer discloses “Neckline 48 preferably comprises a neckline flap 50 to house the separating end 18 of body zipper 14 and to provide a place for the body zipper pull 28 to rest when the body zipper is closed….The neckline flap 50 can also be folded over the top end of the body zipper pull 28 when the body zipper 14 is in the closed position at the top of the garment at the neckline 48”, [0047], therefore, with 50 of Mortimer disclosed as providing a place for the body zipper pull 28 to rest when the body zipper is closed that can be folded over the top end of the body 
Regarding claim 5, the combined references teach, wherein said second closure element comprises a flap for enclosing said zipper, said retaining element, and said first closure element therein when said zipper is in said closed position (Steinberg, 14 is a flap for enclosing 16, 12 and 50 of Mortimer therein when said zipper is in said closed position, “The safety flap 14 covers the zipper flap 12, when the snaps 44, 46, 48, 50 are engaged with each other.  The safety flap 14 provides an extra barrier for preventing the wearer from taking-off the removable resistant garment 1.  The safety flap 14 also makes the wearer less aware that there is a zipper tab and a zipper flap, while laying on their back”, Col. 3 ln. 22-29).

    PNG
    media_image1.png
    388
    590
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2013/0139290 by Barski discloses a garment with a zipper and closure element.
2. 2,663,873 by Stern discloses a garment with a zipper and closure element.
3. 2014/0039422 by Scott discloses a garment with a zipper, closure element and a fabric cover pocket for the zipper pull.
4. 2009/0293169 by Wise discloses a garment with a zipper, closure elements and a fabric cover for the zipper pull.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732